

117 HR 500 IH: To prohibit the rescission, suspension, or revision of certain regulations that govern the Title X family planning program.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 500IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Banks introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the rescission, suspension, or revision of certain regulations that govern the Title X family planning program.1.No rescission, suspension, or revision of certain regulations that govern the Title X family planning programThe Secretary of Health and Human Services (and any other officer or employee of the Department of Health and Human Services) shall not rescind, suspend, or revise the final rule titled Compliance With Statutory Program Integrity Requirements published on March 4, 2019, by the Office of the Assistant Secretary for Health in the Office of the Secretary of Health and Human Services. 